Name: Commission Regulation (EEC) No 1070/87 of 15 April 1987 laying down detailed rules for the application of Regulation (EEC) No 775/87 temporarily withdrawing a proportion of the reference quantities mentioned in Article 5c (1) of Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 4. 87 Official Journal of the European Communities No L 104/ 15 COMMISSION REGULATION (EEC) No 1070/87 of 15 April 1987 laying down detailed rules for the application of Regulation (EEC) No 775/87 temporarily withdrawing a proportion of the reference quantities mentioned in Article 5c ( 1 ) of Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products 2. Where the sum of the quantities withdrawn, pursuant to paragraph 1 , is less than the total objective provided for in the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 775/87 for that period, the Member State shall withdraw an additional uniform proportion of each reference quantity so as to achieve the abovemen ­ tioned total objective. Article 2 The compensation referred to in Article 2 of Regulation (EEC) No 775/87 shall be granted in respect of the quan ­ tities withdrawn, determined in accordance with Article 1 ( 1 ) of the said Regulation and with Article 1 of this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 775/87 of 16 March 1987 temporarily withdrawing a proportion of the reference quantities mentioned in Article 5c ( 1 ) of Regulation (EEC) No 804/68 on the common organiza ­ tion of the market in milk and milk products ('), and in particular Article 6 thereof, Whereas Regulation (EEC) No 775/87 provides for the withdrawal of a proportion of the reference quantities with effect from the fourth 12-month period of fhe addi ­ tional levy arrangements specified in Article 5c of Council Regulation (EEC) No 804/68 (2), as last amended by Regulation (EEC) No 773/87 (3) ; Whereas in order to be able to grant the compensation referred to in Article 2 ( 1 ) of Regulation (EEC) No 775/87, the reference quantity to which withdrawal applies must be specified ; Whereas Articles 3 and 4 of Regulation (EEC) No 775/87 provide for exemption from the withdrawal arrangements in Italy and Spain ; whereas it should be provided that these Member States should forward to the Commission the necessary information enabling it to monitor and assess the results of the programme ; whereas the other Member States should also provide the Commission with all the information it requires to assess the effectiveness of the scheme ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 3 The amount of the compensation shall be converted into national currencies using the agricultural conversion rate in force :  on 31 March 1987 for amounts paid during the period 1 January to 31 March 1988 ,  on 31 March 1988 for amounts paid during the period 1 January to 31 March 1989 . Article 4 1 . Within three months from the end of each of the fourth and fifth 12-month periods :  Italy shall notify to the Commission the quantities released for the period in question, pursuant to Article 4 ( 1 ) (a) of Council Regulation (EEC) No 857/84 (4), and the number of producers concerned giving a sep ­ arate indication of those quantities which, so as to obtain the objectives referred to in Article 1 of Regu ­ lation (EEC) No 775/87, are not to be reallocated to other producers for the purposes of restructuring milk production,  Spain shall notify to the Commission the action taken to attain the objectives referred to in Article 1 of Regulation (EEC) No 775/87 pursuant to the discon ­ tinuation scheme or the scheme for partial and volun ­ tary withdrawal of the reference quantities in accord ­ ance with Article 4 of the said Regulation, stating the quantities obtained and the number of producers concerned . HAS ADOPTED THIS REGULATION : Article 1 1 . For the purposes of calculating the withdrawn proportion of the reference quantity for each producer, the uniform proportion referred to in the first subpara ­ graph of Article 1 ( 1 ) of Regulation (EEC) No 775/87 shall be applied to the reference quantity made available to the producer and/or the purchaser at the beginning of the fourth and the fifth 12-month periods in question . (') OJ No L 78 , 20 . 3 . 1987, p. 5 . (2) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 3) OJ No L 78 , 20 . 3 . 1987, p. 1 . (4) OJ No L 90, 1 . 4. 1984, p. 13 . No L 104/ 16 Official Journal of the European Communities 16. 4 . 87 relevant information regarding the implementation of Articles 1 and 2. 2 . Before 1 January 1988 , Member States shall notify to the Commission their intention to make use of the auth ­ orizations provided for in the third subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 775/87 and in Article 2 (2) of that Regulation . Before 1 June 1988 , they shall notify the procedures for implementing the said authorizations . 3 . Within three months from the end of each of the fourth an fifth 12-month periods, the Member States concerned shall provide the Commission with all the Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1987. For the Commission Frans ANDRIESSEN Vice-President